Title: To George Washington from Isaac Sherman, 28 April 1794
From: Sherman, Isaac
To: Washington, George


          
            Sir,
            Philadelphia 28th of April 1794.
          
          By the advice of Mr Hamilton, I am induced to offer myself a candidate for Treasurer of
            the Mint; being informed that the present Treasurer intends soon to resign.
          
          I flatter myself upon experiment, that I should be found competent to the place; and
            should I be so happy as to obtain, I hope that my attention, fidelity and integrity
            would meet your entire approbation and that of the public.
          I cannot but pressingly ask your attention to my request, which if granted, may be of
            more extensive utility than what regards myself. I have the
            Honor to be, with the most perfect respect & Esteem, Your Most Obedt Servt
          
            Isaac Sherman
          
        